Reasons for Allowance
Claims 13-14 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 13, the prior art of record fails to disclose, teach, or suggest a photovoltaic gas detector “further including a charger separate from the detector, the charger comprising: a base; a support rod extending from the base; a lamp base fixed to a top of the support rod; and a plurality of lamp sources installed at a bottom of the lamp base, the lamp sources being configured to provide light in an area of the photoelectric cell when the detector is positioned under the lamp base”.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.